Mr. Chief Justice Shepaed
delivered the opinion of the-Court:
Eelator in the above case applies for a writ of error to remove to the Supreme Court of the United States for review a judgment in the above cause rendered January 2, 1912. See 38 App. D. C. 13.
The action was for a writ of mandamus to compel the Secre*371tary of the Navy to place the petitioner on the retired list of the United States Navy, with the rank of rear admiral.
The relator contended first, that the matter had been adjudicated in his favor by the court of claims; second, that under the ^Revised Statutes it was the duty of the Secretary of the Navy to enter relator upon the retired list with the rank of rear admiral.
The court held that the cause had not been adjudicated by the court of claims, and that the relator had been retired with the rank of captain by order of the President of the United States. That it was beyond the power of the Secretary of the Navy to change the terms of said retirement. As stated in the opinion of the court, delivered by Mr. Justice Wright: “In short, the position of the relator comes to no more than this,— that he has been retired by the President of the United States with the grade of captain, while he conceives himself to be entitled to retirement with the rank of rear admiral; he asks that the Secretary of the Navy be required, through the writ of mandamus, to place his name upon the retired list with a rank of rear-admiral, which the President declined to afford him.”
The conditions of this case are analogous to those of United States ex ret. Jones v. Fisher, 38 App. D. C. 53, in which this; court denied, on March 4, 1912, an application for writ of error-under sec. 250 of the Judicial Code. Said writ of error wass afterwards refused by the Supreme Court of the United States’ without a written opinion. [225 U. S. 708, 56 L. ed. 1267.] As stated in that case, relator did not challenge the validity of any authority exercised under the United States; on the contrary, he was asked to exercise an authority which he disclaimed ; nor did the case depend upon the construction of the statutes relating to the rank and grade of retired officers, but regardless of the statutes it was decided simply that the subject of retirement was committed to the President of the United States as Commander in chief of the Army and Navy, whose act could not be undone by the Secretary of the Navy.
The writ of error is denied.